Case: 14-12354   Date Filed: 03/18/2015   Page: 1 of 12


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12354
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 8:13-cr-00312-VMC-AEP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ANTHONY R. REEVES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 18, 2015)

Before MARCUS, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-12354    Date Filed: 03/18/2015    Page: 2 of 12


      Anthony Reeves appeals the district court’s denial of his motion to suppress

evidence of tax fraud found in a backpack during a warrantless search of his

vehicle for narcotics.    The district court concluded that the officer lawfully

searched and seized the contents of the backpack under the “plain-view” doctrine

because it was immediately apparent that the contents of the backpack were

evidence of fraud. After the denial of his motion to suppress, Reeves waived his

right to a jury trial and was found guilty by the court, based on stipulated facts, of

multiple counts of wire fraud, theft of government property, and aggravated

identity theft. The sole issue in this appeal is whether the incriminating nature of

the objects within the backpack was immediately apparent to the officer

conducting the search. We conclude that it was and therefore affirm.

                                          I.

      The relevant factual background is undisputed.          Reeves was lawfully

stopped by Florida Highway Patrol Trooper Michael Scott for committing various

traffic infractions. During the stop, Scott deployed his canine partner, who alerted

to the presence of narcotics near the driver’s front door.         Scott then began

searching the vehicle. In the passenger compartment, he found marijuana residue

and burnt marijuana seeds. In the trunk, Scott found the backpack at issue.




                                          2
              Case: 14-12354    Date Filed: 03/18/2015    Page: 3 of 12


      Scott began searching the backpack for evidence of narcotics.            In the

backpack, according to the magistrate judge’s report and recommendation on the

motion to suppress, which the district court adopted,

             Trooper Scott found a laptop computer, a notebook, a
             plastic bag containing approximately thirty credit cards,
             and medical records. (See Hearing Exs. 2, 5.) The
             notebook contained ledgers listing various names and
             their corresponding social security numbers and dates of
             birth. (See Hearing Exs. 3, 4.) Based on this evidence,
             Trooper Scott Mirandized Defendant and informed
             Defendant that he suspected Defendant was involved in
             some type of fraud. During this initial interview, Trooper
             Scott asked Defendant whether he was responsible for
             the backpack, and Defendant responded in the
             affirmative. Trooper Scott then conducted a more
             thorough search of the backpack, looking through the
             pages of the notebook and the compartments of the
             laptop computer for both narcotics and evidence of fraud.

      After reviewing the medical records found in the backpack, the Florida

Highway Patrol contacted the Department of Veteran’s Affairs, which sent an

agent to the scene to review the medical records and interview Reeves. The police

eventually allowed Reeves to leave the scene but seized the items in the backpack.

      Reeves was later indicted on twenty-four counts of various offenses,

including wire fraud, in violation of 18 U.S.C. § 1343; theft of government

property, in violation of 18 U.S.C. § 641; and aggravated identity theft, in violation

of 18 U.S.C. § 1028A(a)(1). He moved to suppress evidence of the warrantless

search of the backpack, arguing that the incriminating nature of the items was not


                                          3
               Case: 14-12354       Date Filed: 03/18/2015      Page: 4 of 12


readily apparent, such that Scott did not have probable cause to search the

backpack further or to seize the contents.1            In support, Reeves relied on the

Supreme Court’s decision in Arizona v. Hicks, 480 U.S. 321, 107 S. Ct. 1149

(1987), for the proposition that the officer was not authorized as part of his search

for drugs to manipulate the items in the backpack.

       At the evidentiary hearing on the motion to suppress, Scott testified that he

was familiar with the type of instruments required to commit what he referred to as

“TurboTax fraud.” Specifically, Scott described what he called a “starter kit” or a

“bundle” for such fraud, which includes a list of names, social security numbers,

and dates of birth; a computer; and a means by which to acquire the tax refund,

such as credit cards. Upon finding similar items in Reeves’s backpack during his

initial search for narcotics, Scott testified, he suspected that Reeves was involved

in some type of fraud or identity theft. Scott further testified that his suspicions of

fraud would have been aroused had he only discovered the laptop computer in

conjunction with the copious number of credit cards.

       The magistrate judge recommended denying the motion to suppress. First,

the magistrate judge found, Scott was permitted to manipulate the items of the

backpack as part of his search for narcotics, for which there was probable cause.

As part of this search, the magistrate judge stated, Scott could have looked through

       1
          Reeves originally presented other bases for suppression but later expressly waived all
other issues before the hearing on his motion to suppress.
                                               4
              Case: 14-12354    Date Filed: 03/18/2015    Page: 5 of 12


the pages of the notebook and medical records in order to search for hidden

narcotics and thereby observed the writing on the pages in plain view during that

search. According to the judge, even a “cursory view” of the pages was sufficient

to reveal their incriminating nature. Second, the judge determined, the grouping of

the items in the backpack alone, without reference to their contents, combined with

Scott’s prior knowledge of TurboTax fraud was arguably sufficient to establish

probable cause of fraud.

      The district court overruled Reeves’s objections and adopted the magistrate

judge’s report and recommendation. Based on stipulated facts, the district court at

a bench trial found Reeves guilty of the various tax-fraud and identity-theft

offenses. Reeves was sentenced to a total term of 87 months of imprisonment.

This appeal followed.

                                         II.

      In an appeal from the denial of a motion to suppress, we review the district

court’s factual findings for clear error and its application of the law to those facts

de novo. United States v. Caraballo, 595 F.3d 1214, 1222 (11th Cir. 2010). We

construe all facts in the light most favorable to the party prevailing below—here,

the government. United States v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000).




                                          5
             Case: 14-12354     Date Filed: 03/18/2015   Page: 6 of 12


                                        III.

      Reeves argues that the plain-view doctrine does not support the search and

seizure of the backpack’s contents. He contends that, under Hicks, Trooper Scott

exceeded the permissible scope of his search of the backpack for drugs by moving

and manipulating the items in the backpack and then conducting a more thorough

second search of the backpack. Reeves also asserts that Scott had only reasonable

suspicion, not probable cause, to believe that the backpack contained evidence of

fraud based on the items that were in plain view.

      The plain-view doctrine permits the warrantless seizure of an object where

an officer is lawfully located in a place from which the object can be plainly

viewed, the officer has a lawful right to access the object, and the incriminating

character of the object is “immediately apparent.” United States v. Smith, 459 F.3d
1276, 1290 (11th Cir. 2006); see Horton v. California, 496 U.S. 128, 136-37, 110
S. Ct. 2301, 2308 (1990). The plain-view doctrine applies, for example, when,

during the course of a lawful search for certain objects, the police come across

other items of incriminating character. Smith, 459 F.3d at 1290. Where an object

may lawfully be seized under the plain-view doctrine, it also may validly be

searched. Hicks, 480 U.S. at 326, 107 S. Ct. at 1153. For an item’s incriminating

character to be “immediately apparent,” police must have probable cause to believe




                                         6
              Case: 14-12354    Date Filed: 03/18/2015    Page: 7 of 12


the object in plain view is contraband or evidence of a crime. Minnesota v.

Dickerson, 508 U.S. 366, 375, 113 S. Ct. 2130, 2137 (1993).

      Probable cause exists when, based on the totality of the circumstances,

“there is a fair probability that contraband or evidence of a crime will be found in a

particular place.” United States v. Tobin, 923 F.2d 1506, 1510 (11th Cir. 1991) (en

banc) (quoting Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 2332 (1983)).

Although probable cause is ultimately a legal determination reviewed de novo,

Ornelas v. United States, 517 U.S. 690, 699, 116 S. Ct. 1657, 1663 (1996), it is

also a common-sense assessment based on “the factual and practical considerations

of everyday life,” Smith, 459 F.3d at 1291 (quoting Brinegar v. United States, 338
U.S. 160, 175, 69 S. Ct. 1302, 1310 (1949)). Therefore, a police officer may draw

inferences based on his own training and experience in deciding whether probable

cause exists, and we give “due weight” to the district court’s finding that the

officer was credible and the inference was reasonable. Ornelas, 517 U.S. at 699-

700, 116 S. Ct. at 1163; see Smith, 549 F.3d at 1291.

      Reeves primarily relies on the Supreme Court’s decision in Hicks. In Hicks,

the police had entered the defendant’s apartment to investigate a bullet fired

through the defendant’s floor that had injured a man in the apartment below. 480
U.S. at 323, 107 S. Ct. at 1151-52. One of the officers noticed two sets of

expensive stereo equipment, otherwise out of place in the “squalid” and “ill-


                                          7
              Case: 14-12354    Date Filed: 03/18/2015    Page: 8 of 12


appointed” apartment, leading the officer to suspect that they were stolen. Id. at

323, 107 S. Ct. at 1152. The officer then moved a turntable to write down its serial

number, which subsequently revealed that the item was stolen. Id.

      The Court held that the officer’s “moving of the equipment” constituted a

search independent from the search that was the basis for entry into the apartment.

Id. at 324-25, 107 S. Ct. at 1152. The Court explained that merely looking at a

suspicious object in plain view during a lawful search would not constitute an

independent search. Id. at 325, 107 S. Ct. at 1152. “But taking action, unrelated

to the objectives of the authorized intrusion, which expose[s] to view concealed”

information, creates a new invasion of the defendant’s privacy that must be

independently justified. Id. Thus, the search of the turntable would have been

authorized if the officer had probable cause to believe that the turntable was stolen,

but because the State had conceded the absence of probable cause, the Court held

that the search was not authorized under the plain-view doctrine. Id. at 326-29,

107 S. Ct. at 1153-55.

      Here, we agree with the magistrate judge that Reeves’s reliance on Hicks is

unavailing.   Reeves’s general contention that Scott had no basis to move,

manipulate, and search the contents of the backpack is meritless. Because Scott

had probable cause to search the car for narcotics based on the canine alert, as

Reeves concedes, United States v. Tamari, 454 F.3d 1259, 1265 (11th Cir. 2006)


                                          8
                Case: 14-12354       Date Filed: 03/18/2015       Page: 9 of 12


(“We have long recognized that probable cause arises when a drug-trained canine

alerts to drugs.” (internal quotation marks omitted)), he also was permitted to

“search all parts of the vehicle, and any containers therein, where the object of the

search might be found,” United States v. Baldwin, 774 F.3d 711, 720 (11th Cir.

2014). Reeves does not contest that Scott lawfully accessed the trunk and the

backpack. Thus, Scott was permitted to search any part of the backpack in which

drugs may be found, which necessarily involves some manipulation and

examination of the objects in the backpack in order to complete the search. See

United States v. Ross, 456 U.S. 798, 820-21, 102 S. Ct. 2157, 2170-71 (1982) (“A

lawful search of fixed premises generally extends to the entire area in which the

object of the search may be found and is not limited by the possibility that separate

acts of entry or opening may be required to complete the search.”).

       Reeves’s more specific contention appears to be that Scott was not permitted

to open the notebook or to flip through the pages of the medical records as part of

his search for narcotics.2 But Scott testified, and the magistrate judge found

credible, that he did an “initial look” through the notebook to determine if there

were any drugs hidden within it. And the magistrate judge found, based on Scott’s

testimony, that through his training and experience Scott was aware that
       2
          Reeves’s argument on appeal is not developed with specificity. Rather, his contentions
refer only generally to the “manipulation” and “movement” of the “items” or “contents” of the
backpack, not to specific actions. Nonetheless, we are guided by the magistrate judge’s order,
which states that “the true issue is whether or not Trooper Scott could manipulate the contents of
Defendant’s backpack, i.e. open the notebook or flip through the pages of the medical records.”
                                                9
             Case: 14-12354    Date Filed: 03/18/2015   Page: 10 of 12


individuals will sometimes conceal narcotics between pages or even secrete

narcotics into the pages themselves. Based on his initial look, Scott was able to

“obviously” see a handwritten list of names and dates of birth. The magistrate

judge elaborated that the notebook also contained corresponding social security

numbers. Reeves calls Scott’s belief that the notebook could contain evidence of

drugs “unsubstantiated,” but other than this conclusory statement, he has not

explained why we should not defer to the magistrate judge’s findings that Scott

was credible and that, based on Scott’s experience, Scott reasonably believed that

the notebook could contain evidence of drugs. See Ornelas, 517 U.S. at 699-700,
116 S. Ct. at 1163; Smith, 549 F.3d at 1291.

      Therefore, in contrast to the search of the turntable in Hicks, which was

unrelated to the initial authorized intrusion, we cannot say that the cursory view of

the pages in the notebook fell outside of the scope of the officer’s search of the

backpack for drugs. See Hicks, 480 U.S. at 325, 107 S. Ct. at 1152. In other

words, no new invasion of the defendant’s privacy was committed because Scott’s

actions were related to the “objectives of the authorized intrusion.” See id. And

the laptop computer, approximately thirty credit cards, and a notebook with a list

of names, dates of birth, and social security numbers, all in close proximity in the

backpack, were sufficient to establish probable cause to believe that the backpack

contained evidence of tax fraud or identity theft. See Baldwin, 774 F.3d at 720


                                         10
             Case: 14-12354    Date Filed: 03/18/2015   Page: 11 of 12


(holding that “mail from the IRS not addressed to [the defendant] or the other

passenger in the vehicle, debit cards not in their names, and currency within plain

view” were sufficient to establish probable cause to search the vehicle for evidence

of identity theft and tax fraud). In any case, even without knowing the contents of

the notebook or the medical records, a reasonable officer with Scott’s training and

experience with TurboTax fraud could conclude that the backpack contained

evidence of fraud based primarily on the huge number of credit cards and the

laptop computer.

      Finally, we reject Reeves’s remaining arguments for suppression. Scott did

not need prior knowledge that Reeves was involved in any kind of fraud because,

as explained above, it was immediately apparent that the backpack contained

evidence of fraud. Nor is it relevant that Scott did not suspect Reeves of fraud

before he opened the backpack, because this is precisely the type of situation in

which the plain-view doctrine applies—where, during the course of a lawful

search, the officer discovers evidence of another crime that was not the object of

the search. See Smith, 459 F.3d at 1290.

                                        IV.

      In short, the magistrate judge properly determined that the officer found in

plain view, during the course of a lawful search of Reeves’s backpack, items

whose incriminating character was immediately apparent. See id. Therefore, the


                                           11
               Case: 14-12354   Date Filed: 03/18/2015   Page: 12 of 12


district court did not err in denying Reeves’s motion to suppress, and we affirm his

convictions.

      AFFIRMED.




                                         12